Citation Nr: 0419984	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  96-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fusion at C1-C2 and laminectomy at C5-C6, currently rated 50 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a  
neurectomy of the right great occipital nerve, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from May 1962 to 
August 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service connection neck 
disorder.

A Board decision in August in August 2002 granted the veteran 
an increased evaluation, from 40 percent to 50 percent, for 
his service-connected neck disorder. The veteran appealed.  
In May 2003, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board decision to the extent that 
it denied an increased evaluation in excess of 50 percent for 
status post fusion at C1-C2 and laminectomy at C5-C6 and 
granted a joint motion for remand based on VA's failure to 
satisfy the notice requirements mandated by the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106 - 475, 
114 Stat. 2096 (2000) and as interpreted by the Court in 
Quartuccio v. Princip, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).


REMAND

As noted in the Joint Motion for Partial Remand dated in 
April 2003, Section 5103(a) as added to Title 38 U.S. Code by 
the VCAA, requires the Secretary upon receipt of a complete 
or substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002). 

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice 
concerning the issue of an increased evaluation for status 
post fusion at C1-C2 and laminectomy at C5-C6, a remand for 
this purpose to the RO is required.

While the issue of entitlement to an increased evaluation for 
status post fusion at C1-C2 and laminectomy at C5-C6 was 
pending before the Court, the appellant perfected an appeal 
regarding the issue of an increased rating for the residuals 
of a neurectomy of the right great occipital nerve, rated as 
10 percent disabling.  Subsequently, the veteran appointed a 
new representative who has not had the opportunity to review 
the records with regards to this issue.  

Additionally, the Board notes that subsequent to the August 
2002 Board decision, there became effective two separate 
revisions to the rating criteria for the evaluation of 
service-connected spine disorders.  The veteran has not been 
provided copies of the revised regulations, effective 
September 23, 2002 and September 26, 2003; nor have the new 
regulations been considered in the adjudication by the RO of 
the veteran's current claim.

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the VCAA, to include the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  Compliance 
requires that the veteran be notified to 
submit any evidence in his possession 
pertinent to his claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quarticcio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002). 

2.  The RO is requested to furnish the 
representative a copy of the January 8, 
2003 statement of the case regarding the 
issue of an increased evaluation for 
residuals of a neurectomy of the right 
great occipital nerve and an opportunity 
to respond.

3.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records that are not of record pertaining 
to treatment for the disabilities in 
issue covering the period from January 
200 to the present.

4.  The RO is requested to obtain copies 
of any additional treatment records from 
the appropriate VA medical facility 
pertaining to treatment for the disorders 
in issue covering the period from January 
2003 to the present.

5.  Thereafter, the RO should then 
schedule the veteran for VA examination 
by a neurologist to determine the 
severity of his cervical spine 
disability, to include the residuals of 
the neurectomy of the right great 
occipital nerve.  The claims folder must 
be made available to and reviewed by the 
examiners in conjunction with the 
examination.  In addition to an 
electromyogram and nerve conduction 
studies any specialized testing as deemed 
necessary should be conducted.  

The examination should include range of 
motion studies of the cervical spine.  
The examiner should identify and assess 
any objective evidence of pain.  The 
examiner should indicate whether the 
veteran has ankylosis and if yes, whether 
it is favorable or unfavorable.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.  The examiner should 
comment on the frequency and duration of 
any associated incapacitating episodes 
resulting from this disorder during the 
past 12 months.  

If neurological involvement is identified 
involving the cervical spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  A complete rational for any 
opinion expressed should be included in 
the report.  

6.  Thereafter, the RO the RO should re-
adjudicate the issues in appellate status 
to include consideration of the revised 
rating criteria and 38 C.F.R. § 4.14 
(avoidance of pyramiding).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the revised rating 
criteria and 38 C.F.R. § 4.14, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




